Case 2:19-cv-14467-AMC Document 30 Entered on FLSD Docket 02/26/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION

                             CASE NO. 19-14467-CIV-CANNON/Reid


  ALGERNON MAURICE WEST,

         Plaintiff,

  v.

  MARK S. INCH,

        Defendant.
  ______________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report of Magistrate Judge Reid’s Report

  and Recommendations (“Report”). Plaintiff Algernon Maurice West filed a pro se Amended

  Complaint [ECF No. 10] pursuant to 42 U.S.C. § 1983, alleging deliberate indifference to a risk

  of serious harm in violation of his rights under the Eighth Amendment. Plaintiff was permitted to

  proceed in forma pauperis [ECF No. 12].

          Under 28 U.S.C. § 1915(e), courts are permitted to dismiss a suit filed in forma pauperis

  “at any time if the court determines that . . . (B) the action or appeal (i) is frivolous or malicious;

  (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

  defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2) (alteration added). On

  January 6, 2021, Magistrate Judge Lisette M. Reid 1 issued a Report of Magistrate Judge [ECF

  No. 28], recommending that the Amended Complaint be dismissed pursuant to the screening




  1
   The Clerk referred the case to Judge Reid for a report and recommendation on dispositive matters
  pursuant to Administrative Order 2019-2 [ECF No. 2].
Case 2:19-cv-14467-AMC Document 30 Entered on FLSD Docket 02/26/2021 Page 2 of 3

                                                           CASE No. 19-14467-CIV-CANNON/Reid


  provisions of § 1915(e) for failure to state a claim [ECF No. 28 at 13]. Plaintiff filed timely

  objections to the Report [ECF No. 29].

          A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to

  which objection is made are accorded de novo review, if those objections “pinpoint the specific

  findings that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir.

  2009); see also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which

  no specific objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v.

  WestPoint Underwriters, LLC, 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v.

  Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

         The Report summarized the facts alleged in Plaintiff’s Amended Complaint.               See

  [ECF No. 28, pp. 2-5]. Liberally construed, Plaintiff raised one claim for deliberate indifference

  to a risk of serious harm in violation of the Eighth Amendment against Defendants in their

  individual and official capacity. See id.; [ECF No. 10]. Plaintiff failed to show that Defendants

  in their individual capacity were deliberately indifferent to substantial risk of serious harm.

  Plaintiff did not suffer an actual injury when he was “almost stabbed.” See [ECF No. 29, p. 2].

  Moreover, Plaintiff’s allegations were vague and conclusory and failed to provide support that

  Defendants were subjectively aware that Plaintiff faced a serious risk of harm. Plaintiff failed to

  allege the existence of any unofficial policy or custom that caused a constitutional violation

  frustrating Plaintiff’s official capacity claims against Defendants.

         The Court conducted a de novo review of the Report and agrees with Judge Reid’s reasoned

  analysis that Plaintiff failed to state a claim for which relief can be granted.




                                                     2
Case 2:19-cv-14467-AMC Document 30 Entered on FLSD Docket 02/26/2021 Page 3 of 3

                                                     CASE No. 19-14467-CIV-CANNON/Reid


        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1. Judge Reid’s Report and Recommendation, [ECF No. 28], is ADOPTED.

        2. Plaintiff’s Amended Complaint, [ECF No. 10], is DISMSSED.

        3. The Clerk of Court is directed to CLOSE this case. Any pending motions are DENIED

           as moot.

        DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of February 2021.




                                              ________________________________
                                              AILEEN M. CANNON
                                              UNITED STATES DISTRICT JUDGE




  cc:   Algernon Maurice West
        #H14565
        Santa Rosa Correctional Institution
        Inmate Mail/Parcels
        5850 East Milton Road
        Milton, FL 32583
        PRO SE




                                                3
